                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


RHONDA PARISO,

                   Plaintiff,

      v.                                             Case No. 19-cv-771-pp

NANCY BERRYHILL,

                   Defendant.


      ORDER DENYING MOTION FOR LEAVE TO PROCEED WITHOUT
           PREPAYMENT OF THE FILING FEE (DKT. NO. 5)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 5.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

has the ability to pay the filing fee. The plaintiff indicates that she is not

employed, she is married (although separated), and she has no dependents she

is responsible for supporting. Dkt. No. 5 at 1. The plaintiff’s listing of income is

rather confusing, but she seems to indicate that her spouse makes $69,000 per

year ($5,750 per month), that she has income (from “Employer—Spouse”), of


                                          1
$4,100 per month, and that her spouse also receives social security benefits of

$2,100 per month. Id. at 2. The plaintiff states that she and her spouse are

“liv[ing] separately because of bipolar I symptoms and side effects,” id. at 4, but

the listing of the plaintiff’s expenses seems to indicate that they are all paid by

the plaintiff’s spouse (the plaintiff has crossed out “you” and substituted “your

spouse” when asked to list the amounts paid per month), id. at 2. For example,

the plaintiff states that her spouse pays $645 in rent for her apartment and

$930 for a mortgage on a house. Id. She states that her spouse pays “Health

Insurance, 2 Cell phones, 2 Internet, 2 Cable, 2 grocery households, 2 utilities,

2 general supplies, Dental, House + Car Insurance” for “my apt. + our house.”

Id. According to the affidavit, the combined total of monthly expenses is

$4,920. Id. at 3. Subtracting these expenses from the listed combined monthly

income of the plaintiff and her spouse still leaves a healthy amount each

month. In addition, the plaintiff states that she owns two vehicles: a 2009 GMC

Acadia worth approximately $3,750 and a 2018 Ram 1500 worth

approximately $34,000, and a home worth $145,000 with approximately

$77,000 in equity. Id. She has $2,800 in cash on hand or in a checking or

savings account. Id. The plaintiff says she has a “teacher’s retirement valued at

$75,000” that she can “collect at age 65 and only at that time.” Id. at 4. The

plaintiff has demonstrated that she has the disposable income to pay the $350

filing fee and $50 administrative fee.

      Because the court concludes that the plaintiff has the ability to pay the

filing fee, it need not determine whether the case is frivolous.

                                         2
      The court DENIES the plaintiff’s motion for leave to proceed without

paying the filing fee. Dkt. No. 5. The court ORDERS that the plaintiff shall pay

the $350 filing fee and $50 administrative fee by the end of the day on June

14, 2019. If the court does not receive the fee in full by the end of the day on

June 14, 2019, the court will dismiss the case on the following business day

without further notice or hearing, for failure to pay the required filing fee.

      Dated in Milwaukee, Wisconsin this 24th day of May, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         3
